



Exhibit 10.57


WASHINGTON PRIME GROUP, L.P.
SERIES 2015B LTIP UNIT AWARD AGREEMENT
This Series 2015B LTIP Unit Award Agreement (“Agreement”) made as of February
25, 2016 (the “Award Date”) among WP Glimcher Inc., an Indiana corporation (the
“Company”), its subsidiary, Washington Prime Group, L.P., an Indiana limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and Mark S. Ordan as the participant (the
“Participant”).
Recitals
A.The Participant is an Affiliate of the Company and provides services to the
Partnership.
B.This Agreement evidences an award (the “Award”) of the number of LTIP Units
specified in Section 3 of this Agreement, that have been designated as the
Series 2015B LTIP Units pursuant to the Partnership Agreement and the
Certificate of Designation of Series 2015B LTIP Units of the Partnership (the
“Certificate of Designation”), as approved by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”).
NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Administration. This Award shall be administered by the Committee which has
the powers and authority as set forth in the Plan. Should there be any conflict
between the terms of this Agreement and/or the Certificate of Designation, on
the one hand, and the Plan and/or the Partnership Agreement, on the other hand,
the terms of this Agreement and/or the Certificate of Designation (as
applicable) shall prevail.
2.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan unless otherwise indicated. In
addition, as used herein:
“Agreement” has the meaning set forth in the Recitals.
“Award” has the meaning set forth in the Recitals.
“Award Date” has the meaning set forth in the Recitals.
“Board” has the meaning set forth in the Recitals.
“Capital Account” has the meaning set forth in the Partnership Agreement.
“Certificate of Designation” has the meaning set forth in the Recitals.
“Committee” has the meaning set forth in the Recitals.
“Company” has the meaning set forth in the Recitals.
“Family Member” has the meaning set forth in Section 6.
“Good Reason” has the meaning set forth in the Transition and Consulting
Agreement, dated May 31, 2015 (the “Consulting Agreement”).
“Incentive Clawback” has the meaning set forth in Section 8(a).




--------------------------------------------------------------------------------





“LTIP Units” means the Series 2015B LTIP Units that have been designated as such
pursuant to the Partnership Agreement and the Certificate of Designation.
“Participant” has the meaning set forth in the Recitals.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 28, 2014, as amended, restated
and supplemented from time to time hereafter.
“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Plan” means the Partnership’s 2014 Stock Incentive Plan, as further amended,
restated or supplemented from time to time hereafter.
“Release” means a release of claims against the Company and its officers,
directors, employees, and affiliate
“Release Deadline” The last date of the thirty (30) day period following the
date of termination during which time a terminated employee of the Company or
any of its affiliates may revoke a general release of claims against the Company
submitted to the Company or any of its affiliates by such terminated employee in
connection with such termination.
“Securities Act” means the Securities Act of 1933, as amended.
“Transfer” has the meaning set forth in Section 6.
3.Award.
(a)On the Award Date the Participant is granted Ninety-Four Thousand One Hundred
Six (94,106) LTIP Units (the “Awarded Units”) which shall be vested and subject
to forfeiture only has described herein. The Awarded Units shall be forfeited
unless within sixty (60) business days from the Award Date the Participant
executes and delivers a fully executed copy of this Agreement and such other
documents that the Company and/or the Partnership reasonably request in order to
comply with all applicable legal requirements, including, without limitation,
federal and state securities laws.
(b)Upon the Participant’s breach of any of the covenants or agreements contained
in or referenced in Section 8 hereof, all Awarded Units shall, without payment
of any consideration by the Partnership or the Company, automatically and
without notice be forfeited and become null and void, and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in Awarded
Units.
4.Partnership Agreement. The Participant shall have no rights with respect to
this Agreement (and the Award evidenced hereby) unless the Participant shall
have accepted this Agreement prior to the close of business on the date
described in Section 3(a) by (a) signing and delivering to the Partnership a
copy of this Agreement and (b) unless the Participant is already a Limited
Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached as Exhibit A). Upon the execution of this
Agreement any other necessary documentation deemed necessary by the Partnership
general partner, the Participant shall have all the rights of a Limited Partner
of the Partnership with respect to the number of Unvested LTIP Units, as set
forth in the Certificate of Designation and the Partnership Agreement, subject,
however, to the restrictions and conditions specified herein. Unvested LTIP
Units constitute and shall be treated for all purposes as the property of the
Participant, subject to the terms of this Agreement, the Certificate of
Designation and the Partnership Agreement.




-2-

--------------------------------------------------------------------------------





5.Distributions.
(a)The holder of the Awarded Units, until and unless forfeited pursuant to
Section 3, shall be entitled to receive distributions at the time and to the
extent provided for in the Certificate of Designation and the Partnership
Agreement.
(b)All distributions paid with respect to Awarded Units shall be fully vested
and non-forfeitable when paid.
6.Restrictions on Transfer.
(a)Except as otherwise permitted by the Committee in its sole discretion, none
of the Awarded Units or Units into which the Awarded Units have been converted
shall be sold, assigned, transferred, pledged, hypothecated, given away or in
any other manner disposed or encumbered, whether voluntarily or by operation of
law (each such action a “Transfer”); provided that Awarded Units may be
Transferred to the Participant’s Family Members (as defined below) by gift,
bequest or domestic relations order; and provided further that the transferee
agrees in writing with the Company and the Partnership to be bound by all the
terms and conditions of this Agreement (including its exhibits) and that
subsequent transfers shall be prohibited except those in accordance with this
Section 6. Additionally, all such Transfers must be in compliance with all
applicable securities laws (including, without limitation, the Securities Act)
and the applicable terms and conditions of the Partnership Agreement. In
connection with any such Transfer, the Partnership may require the Participant
to provide an opinion of counsel, satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act). Any attempted Transfer not in
accordance with the terms and conditions of this Section 6 shall be null and
void, and neither the Partnership nor the Company shall reflect on its records
any change in record ownership of any Awarded Units as a result of any such
Transfer, shall otherwise refuse to recognize any such Transfer and shall not in
any way give effect to any such Transfer. Except as provided in this Section 6,
this Agreement is personal to the Participant, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.
(b)For purposes of this Agreement, “Family Member” of a Participant, means the
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any Person sharing the Participant’s household (other
than a tenant or domestic employee of the Participant), a trust in which one or
more of these Persons (or the Participant) own more than fifty percent (50%) of
the beneficial interests, and a partnership or limited liability company in
which one or more of these Persons (or the Participant) own more than fifty
percent (50%) of the voting interests.
7.Restrictive Covenants. Restrictive Covenants. The restrictive covenants and
other provisions set forth in Section 8 of the Participant’s Employment
Agreement, dated February 25, 2014, as amended are hereby incorporated by
reference as if fully set forth herein.




-3-

--------------------------------------------------------------------------------





8.Miscellaneous.
(a)Amendments; Recoupment.  Subject to the terms of the Plan, the Committee may
unilaterally amend the terms of this Award theretofore granted, but no such
amendment shall, without the Participant’s written consent, materially impair
the rights of the Participant with respect to the Award, except such an
amendment made to cause the Plan or this Award to comply with applicable law,
Applicable Exchange listing standards or accounting rules.  Notwithstanding the
foregoing, Participant acknowledges that The Dodd-Frank Wall Street Reform and
Consumer Protection Act requires that the Company develop and implement a policy
to recover from executive officers excess incentive based compensation paid
which is based on erroneous data and for which the Company is required to
prepare an accounting restatement (the “Incentive Clawback”).  At such time as
the applicable regulations are finalized with respect to the Incentive Clawback,
either through rules and regulations adopted by the Securities and Exchange
Commission or the Applicable Exchange, Participant agrees, at the Company’s
request, to promptly execute any amendment or modification to this Agreement to
reflect any Incentive Clawback policy applicable to the Awarded Units adopted by
the Company or the Committee to comply with such rules and regulations.  This
grant shall in no way affect the Participant’s participation or benefits under
any other plan or benefit program maintained or provided by the Company or the
Partnership or any of their Subsidiaries or Affiliates.
(b)Incorporation of Plan and Certificate of Designation; Committee
Determinations. The provisions of the Plan and the Certificate of Designation
are hereby incorporated by reference as if set forth herein. The Committee will
make the determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications.
(c)Status of LTIP Units; Plan Matters. This Award constitutes an incentive
compensation award under the Plan. The Awarded Units are equity interests in the
Partnership. The number of shares of Common Stock reserved for issuance under
the Plan underlying outstanding Awarded Units will be determined by the
Committee in light of all applicable circumstances, including vesting, capital
account allocations and/or balances under the Partnership Agreement, and the
exchange ratio in effect between Units and shares of Common Stock. The Company
will have the right, at its option, as set forth in the Partnership Agreement,
to issue shares of Common Stock in exchange for Units in accordance with the
Partnership Agreement, subject to certain limitations set forth in the
Partnership Agreement, and such shares of Common Stock, if issued, will be
issued under the Plan. The Participant acknowledges that the Participant will
have no right to approve or disapprove such determination by the Company or the
Committee.
(d)Legend. The records of the Partnership evidencing the Awarded Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that the Awarded LTIP Units are subject to
restrictions as set forth herein and in the Partnership Agreement.
(e)Compliance With Law. The Partnership and the Participant will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no Awarded
Units shall be converted into Units at a time that such conversion would result
in a violation of any law (such violation, a “Conversion Restriction”);
provided, that, any such delayed conversion shall occur as soon as practicable
following the lapse of such Conversion Restriction, as determined by the
Committee in its sole discretion. If the lapse of the Conversion Restriction
with respect to such Awarded Units is no longer practicable (as determined by
the Committee in its sole discretion) then the Company or the Partnership shall
pay to the Participant, within thirty (30) days following the later of (i) the
date of the Participants submits a duly executed conversion notice or (ii) the
date upon which the Committee determines that the lapse of the Conversion
Restriction with respect to the Awarded Units is no longer practicable (subject,
in each case, to any additional delay required by Section 9(r)), a cash lump sum
in an amount equal to the Participant’s Capital Account balance with respect to
such Awarded Units as of the time of such payment; provided that, no such
payment shall be made if such payment would result in violation of any
applicable law.




-4-

--------------------------------------------------------------------------------





(f)Participant Representations; Registration.
(i)The Participant hereby represents and warrants that (A) the Participant
understands that the Participant is responsible for consulting the Participant’s
own tax advisor with respect to the application of the U.S. federal income tax
laws, and the tax laws of any state, local or other taxing jurisdiction to which
the Participant is or by reason of this Award may become subject, to the
Participant’s particular situation; (B) the Participant has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Participant provides services to the Partnership on a regular
basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Participant believes to be necessary and appropriate to make an informed
decision to accept this Award; (D) Awarded Units are subject to substantial
risks; (E) the Participant has been furnished with, and has reviewed and
understands, information relating to this Award; (F) the Participant has been
afforded the opportunity to obtain such additional information as he deemed
necessary before accepting this Award; and (G) the Participant has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or Persons acting on their behalf, concerning this Award.
(ii)The Participant hereby acknowledges that: (A) there is no public market for
the Awarded Units or Units into which Awarded Units may be converted and neither
the Partnership nor the Company has any obligation or intention to create such a
market; (B) sales of Awarded Units and Units are subject to restrictions under
the Securities Act and applicable state securities laws; (C) because of the
restrictions on transfer or assignment of the Awarded Units and Units set forth
in the Partnership Agreement and in this Agreement, the Participant may have to
bear the economic risk of his or her ownership of the Awarded Units covered by
this Award for an indefinite period of time; (D) shares of Common Stock issued
under the Plan in exchange for Units, if any, will be covered by a registration
statement on Form S-8 (or a successor form under applicable rules and
regulations of the Securities and Exchange Commission) under the Securities Act,
to the extent that the Participant is eligible to receive such shares under the
Plan at the time of such issuance and such registration statement is then
effective under the Securities Act; and (E) resales of shares of Common Stock
issued under the Plan in exchange for Units, if any, shall only be made in
compliance with all applicable restrictions (including in certain cases
“blackout periods” forbidding sales of Company securities) set forth in the then
applicable Company employee manual or insider trading policy and in compliance
with the registration requirements of the Securities Act or pursuant to an
applicable exemption therefrom.
(g)Section 83(b) Election. The Participant hereby agrees to make an election to
include the Awarded Units in gross income in the year in which the Awarded Units
are issued pursuant to Section 83(b) of the Code by executing a form
substantially similar to the form attached as Exhibit B and to supply the
necessary information in accordance with the regulations promulgated thereunder.
The Participant agrees to file such election (or to permit the Partnership to
file such election on the Participant’s behalf) within thirty (30) days after
the Award Date with the IRS Service Center where the Participant files his or
her personal income tax returns, to provide a copy of such election to the
Partnership and the Company, and to file a copy of such election with the
Participant’s U.S. federal income tax return for the taxable year in which the
Awarded Units are issued to the Participant. So long as the Participant holds
any Awarded Units, the Participant shall disclose to the Partnership in writing
such information as may be reasonably requested with respect to ownership of the
Awarded Units as the Partnership may deem reasonably necessary to ascertain and
to establish compliance with provisions of the Code applicable to the
Partnership or to comply with requirements of any other appropriate taxing
authority.
(h)Tax Consequences. The Participant acknowledges that (i) neither the Company
nor the Partnership has made any representations or given any advice with
respect to the tax consequences of acquiring, holding, selling or converting
Awarded Units or making any tax election (including the election pursuant to
Section 83(b) of the Code) with respect to the Awarded Units and (ii) the
Participant is relying upon the advice of his or her own tax advisor in
determining such tax consequences.




-5-

--------------------------------------------------------------------------------





(i)Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect.
(j)Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such state. Venue for a dispute in respect of
this Agreement shall be the federal courts located in Columbus, Ohio.
(k)No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any Affiliate is obligated by or as a result of this
Agreement to continue to have the Participant as an employee, consultant or
advisor and this Agreement shall not interfere in any way with the right of the
Company or any Affiliate to terminate the Participant’s affiliation with the
Company or any of its Affiliates.
(l)Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at WP Glimcher Inc., 180 East Broad Street, Columbus,
Ohio, Attention: General Counsel, and any notice to be given to the Participant
shall be addressed to the Participant at the Participant’s address as it appears
on the records of the Company, or at such other address as the Company or the
Participant may hereafter designate in writing to the other.
(m)Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to this Award (if any), the Participant will pay to the Company or, if
appropriate, any of its Affiliates, or make arrangements satisfactory to the
Committee regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount; provided, however, that if any Awarded Units or Units are withheld (or
returned), the number of Awarded Units or Units so withheld (or returned) shall
be limited to the number which have a fair market value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income. The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant.
(n)Headings. The headings of paragraphs of this Agreement are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
(o)Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
(p)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and any successors to the Company and the Partnership, on
the one hand, and any successors to the Participant, on the other hand, by will
or the laws of descent and distribution, and subject to Section 6, this
Agreement shall not otherwise be assignable or otherwise subject to
hypothecation by the Participant.
(q)Section 409A. This Agreement shall be construed, administered and interpreted
in accordance with a good faith interpretation of Section 409A of the Code, to
the extent applicable. Any provision of this Agreement that may result in excise
tax or penalties under Section 409A of the Code, shall be amended, with the
reasonable cooperation of the Participant and the Company and the Partnership,
to the extent necessary to exempt it from, or to avoid excise tax or penalties
under, Section 409A of the Code.
(r)Delay in Effectiveness of Exchange. The Participant acknowledges that any
exchange of Units for Common Stock or cash, as selected by the General Partner,
may not be effective until six (6) months from the Award Date.




-6-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 19th day of April, 2016.
WP Glimcher Inc. an Indiana corporation






By:  /s/ Mark E. Yale    
Name: Mark E. Yale
Title: CFO


WASHINGTON PRIME GROUP, L.P.,
an Indiana limited partnership


By:  WP Glimcher Inc. an Indiana corporation, its general partner




By:  /s/ Mark E. Yale    
Name: Mark E. Yale
Title: CFO






GRANTEE:






By:  /s/ Mark S. Ordan    
Name: Mark S. Ordan


















[Signature Page to Series 2015B LTIP Award Agreement]




--------------------------------------------------------------------------------







FORM OF LIMITED PARTNER SIGNATURE PAGE
The Participant, desiring to become one of the named Limited Partners of
Washington Prime Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Amended and Restated Agreement of Limited
Partnership, dated as of May 28, 2014, of Washington Prime Group, L.P. as
amended through this date (the “Partnership Agreement”). The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.
Signature Line for Limited Partner:




    




    
Name:




    
Date:




Address of Limited Partner:


    




    






--------------------------------------------------------------------------------







ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE
(Insert Appropriate Form)






